Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 1 of 28

 

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Nancy Beam Winter 18-125
UNITED STATES DISTRICT COURT
for the

Eastern District of Pennsylvania

United States of America
Vv.

MICHAEL GORDON

CaseNo. (C-L1SS-

Nee Nee Nee” Nee ee ee” ee”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of between 4-16-18 & 10-31-18 in the county of Philadelphia in the

 

 

Eastern District of Pennsylvania , the defendant(s) violated:

Code Section Offense Description

21 U.S.C. 841(a)(1); 841(b)(1)(E), Distribution of, and Aiding and Abetting the Distribution of, Alprazolam, a

and 18 U.S.C. § 2. schedule IV controlled substance.

21 U.S.C. 841(a)(1); 841(b)(1)(E), Possession with the Intent to Distribute, and aiding and abetting the possession
and 18 U.S.C. § 2. with intent to distribute, Alprazolam, a schedule IV controlled substance.

This criminal complaint is based on these facts:
See Attached Affidavit of Probable Cause

™ Continued on the attached sheet.

 

 

Complainant's signature

=

Jonathan J. Stewart, Special Agent DEA

 

Printed name and title

Sworn to before me and signed in my presence. ah,
Date: Mf J, V5 ih : : Cpeczzabhe

 

Judge's signatitre></
City and state: Philadelphia, PA LINDA K. CARACAPPA, U.S. MAGISTRATE JUDGE

 

Printed name and title
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 2 of 28

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND WARRANT

I, Jonathan J. Stewart, Special Agent with the United States Department of
Justice, Drug Enforcement Administration (DEA), being duly sworn, do hereby depose and state

as follows:

INTRODUCTION AND PERTINENT STATUTES

1. I am a Special Agent with the DEA assigned to Department of Homeland
Security, office of the Special Agent in Charge, Philadelphia, Cyber Crimes Investigations Task
Force (C2ITF). I am currently employed by the United States Department of Justice, Drug
Enforcement Administration (DEA). I have been a Special Agent (SA) with the DEA for
approximately 15 and a half years. I am a law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7), empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,
Section 2516. Through my education and experience and that of other agents, I have become
familiar with the methods that individuals use in furtherance of committing the various offenses
involved in narcotic importation and distribution schemes. I have participated in investigations
that have resulted in the arrest of individuals who have committed various narcotics related
crimes as well as the seizure of evidence in support of these crimes. As a federal agent, I am
authorized to investigate violations of laws of the United States and to execute warrants issued

under the authority of the United States.
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 3 of 28

2, During my tenure with DEA, I have participated in numerous narcotics investigations
and have become familiar with, among other things, the manner in which illegal drugs are imported,
packaged and distributed; the method of payment for such drugs; and the efforts of persons involved
in such activities to avoid detection by law enforcement. I have also debriefed or participated in
debriefings of numerous defendants, informants and witnesses who had personal knowledge
regarding major drug trafficking organizations, and have participated in all aspects of drug
investigations, including conducting surveillance, analyzing information obtained from court-ordered
pen register and trap and trace intercepts, and analyzing telephone toll information obtained as a
result of subpoenas issued by the DEA. I have also participated in electronic surveillance
investigations, serving as a monitor and affiant. I am aware that drug traffickers commonly use
cellular telephones in furtherance of their drug trafficking activities and frequently change cellular
telephone numbers and cellular telephones in an effort to thwart law enforcement's use of electronic
surveillance.

3. I am responsible for investigations focusing on the importation and distribution of
narcotics by international organizations operating in foreign countries and the United States
which are being ordered via the “Darknet.” As a law enforcement officer, I have participated in
Darknet investigations. As such, I am familiar with the operation of illegal drug trafficking
organizations, and the methods used to import and distribute narcotics and launder the proceeds
and the mean and methods by which narcotics are purchased via the darknet with cryptocurrency

including bitcoin.
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 4 of 28

PURPOSE OF AFFIDAVIT

4, This affidavit relates to the arrest of Michael GORDON, who from on or about
April 16, 2018 to on or about October 31, 2018 knowingly and intentionally imported and
distributed, and possessed with the intent to distribute, pills containing a mixture and substance
containing a detectable amount of Alprazolam, a Schedule IV controlled substance, in violation
of Title 21, United States Code, Section 841(a)(1), (b)(1)(E).

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement officials and witnesses. This
affidavit is intended to demonstrate merely that there is sufficient probable cause for the
requested warrants and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

6. In June of 2018, HSI Philadelphia received information from HSI London that
Customs officials in the United Kingdom had intercepted several shipments of suspected
counterfeit Xanax (a brand name for alprazolam) pills destined for the United States. Three of
these parcels, containing approximately 50,000 pills, were found to be destined for two addresses
in Philadelphia, PA as listed below, with one parcel addressed to 4804 E. Alcott Street, and two

parcels addressed to 4600 Hartel Ave, Philadelphia, PA 19136.

 

 

 

TRACKING WEIGHT | ADDRESSEE | ADDRESS SEIZURE PARCEL
NUMBER (LBS) OR NUMBER
DELIVERY
DATE/TIME
EE589173428GB 13 MAUREEN 4804 EAST SEIZED/ 1
COLEMAN ALCOTT ST, 20,000
PHILADELPHIA, | XANAX
PA 19135 PILLS

 

 

 

 

 

 

 
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 5 of 28

 

 

 

 

 

 

 

 

 

EE589173991GB 6 ANTHONY | 4600 HARTEL SEIZED/ 2
DORIA AVE, 10,000
PHILADELPHIA, | XANAX
PA 19136 PILLS
EE589173405GB 13 ANTHONY | 4600 HARTEL SEIZED/ 3
DORIA AVE, 20,000
PHILADELPHIA, | XANAX
PA 19136 PILLS
my Investigation of these three parcels, through various data bases, including the

United States Postal Service (USPS) and law enforcement database CLEAR, showed that the
addressee names “Maureen Coleman” and “Anthony Doria” were not associated with the
delivery addresses. Rather, investigators believe, as a result of both record checks and physical
surveillance, that ERIE CONEY, JR. (“CONEY”) resides at 4804 E. Alcott Street, and his
business partner, a name known to law enforcement and referred to herein as Michael GORDON,
resides at 4600 Hartel Avenue, Philadelphia, PA 19136. Subsequent investigation reveals that
the two are friends and that the two have a joint business concerning real estate.

8. On June 4, 2018, HSI Philadelphia contacted United States Postal Service (USPS)
Inspectors regarding this investigation. USPS analysists were able to identify two additional
parcels that were then in the mail stream, arriving from Great Britain (Parcel 4 and 5). One of
these parcels was also destined for 4804 E. Alcott St, Philadelphia, PA, addressed to “Maureen
Coleman,” and the other for the same 4600 Hartel Ave address, addressed to “Anthony Doria.”
These parcels were determined to be at the Philadelphia distribution center on June 4, 2018, with
an expected delivery date of June 5, 2018. Each parcel weighed approximately three pounds, and

each customs declaration declared the contents to be “Protein Tablets.”

 
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 6 of 28

9. USPS databases showed that phone number 610-468-3743, tracked two separate
suspect packages from Great Britain linked to these addresses. 610-468-3743 tracked parcel
EE589173272GB, which was delivered to 4600 Hartel Ave, Philadelphia, PA 19136 on May 12,
2018; and was also used to track one of the three Xanax packages seized in Great Britain, Parcel
Number One, EE589173428GB, addressed to Maureen Coleman, at 4804 Alcott St, Philadelphia,
PA 19135. The USPS databases show that this same phone number also tracked two domestic
packages; one from Amazon, and one from Bank of America. Both of these domestic packages
were delivered to Erie CONEY/Coney Wholesale, at 2417 Welsh Rd, Suite 21-105, Philadelphia,
PA 19114. USPS records indicate that Erie CONEY’s primary residence for mail shipments is

4804 E. Alcott St, Philadelphia, PA.

 

 

 

 

 

 

 

 

 

 

TRACKING WEIGHT | ADDRESSEE | ADDRESS SEIZURE PARCEL
NUMBER (LBS) OR NUMBER
DELIVERY
DATE/TIME
LP030493383GB 3 MAUREEN 4804 EAST JUNE 5, 4
COLEMAN ALCOTT ST, 2018
PHILADELPHIA, | 9:44 AM
PA 19135
LP030493370GB S ANTHONY 4600 HARTEL JUNE'S; 5
DORIA AVE, 2018
PHILADELPHIA, | 3:07PM
PA 19136
10. Agents conducted surveillance of the delivery of Parcels 4 and 5 on June 5,

2018, at 4804 E. Alcott St, Philadelphia, PA and 4600 Hartel Ave., Philadelphia, PA 19136, in

order to determine what occurred when Parcels 4 and 5 were delivered. Agents saw Parcel 4

delivered to 4804 E. Alcott St, Philadelphia, PA and then Parcel 5 delivered to 4600 Hartel Ave

by the respective Postal employees. Prior to Parcel 5 being delivered to 4600 Hartel Ave, agents

 
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 7 of 28

saw CONEY drive a 2017 Black Jeep Cherokee, Pennsylvania registration KJS-6697, registered
to him at 4804 E. Alcott St, Philadelphia, PA, come and go several times from 4600 Hartel Ave.
CONEY never entered the residence and appeared to be waiting for the delivery of Parcel 5.
Shortly before the delivery of Parcel 5, agents saw Michael GORDON arrive driving a white
BMW, (registered to him at 4600 Hartel Ave, Philadelphia, PA). Upon the delivery of Parcel 5,
both vehicles drove to the alleyway behind the house. CONEY remained in his vehicle and
GORDON was out of sight. Shortly after parking in the alley, agents saw the front door of 4600
Hartel open from the inside, and it appeared that Parcel 5 was retrieved at this time. Shortly
thereafter, both vehicles departed and were observed traveling in tandem to 4804 E. Alcott St,
Philadelphia, PA. CONEY and GORDON then walked into 4804 E. Aloctt, with CONEY
picking up Parcel 4 from inside the storm door where it had been left by the postman, taking it
into the residence.

ids On June 20, 2018, agents conducted a “trash pull” CONEY’s home at 4804 E.
Alcott St. Though CONEY’s trash can appeared empty, there were items inside the recycling can
on the sidewalk directly in front of his residence. Some of the items retrieved from the recycling
can included discarded packaging materials, including opened interior vacuum sealing and the
secondary plastic packaging which were the same as the four packages later seized on June 22,
2018 at JFK International Airport, each of which was found to contain approximately 5,000
Xanax pills, as well as the seizure made by HSI Philadelphia on June 7, 2018. This secondary
packaging was further identified with distinctive Red Arrows across the bottom of the packing
and the word “postcode” imprinted on it, both of which are characteristics of the Royal Mail

system in the United Kingdom. Agents also seized discarded postal materials in the name of

6
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 8 of 28

CONEY from the recycling bin.

12. In a second and later “trash pull” at the home of CONEY on July 25, 2018, agents
’ recovered five heat seal bags, which had been cut open, from a trash bag inside a trash can on the
sidewalk outside of the residence. These heat seal bags were the same in size and appearance to
previous seizures ees in the investigation. Further, one of the heat seal bags contained two full
size Xanax pills, also referred to as “bars” based on their shape, as well as a small broken portion
of a third Xanax bar. These Xanax bars appear to be identical to counterfeit Xanax bars
previously seized in this case. In additional, Agents recovered mail parcels in the name of
CONEY from the same trash bag.

13. OnJuly 24, 2018, in anticipation of a Parcel identified as being linked to this
organization, agents established surveillance in the area of the Parcel address, 1440 Hellerman
St, Philadelphia, PA. At approximately 1:00 PM, the U.S. mail carrier left a large sized white-
colored postal box in the front foyer porch area of the residence of 1440 Hellerman Street. At
approximately 1:35 PM, CONEY parked his black Jeep Cherokee in front of 1440 Hellerman
Street. CONEY retrieved the large size white US postal box from the front of 1440 Hellerman
Street. CONEY immediately departed the area after retrieving the package. At approximately
2:10 PM, CONEY arrived at his residence, 4804 E. Alcott St, Philadelphia, PA. CONEY entered
the residence with what appeared to be the same large size white colored unopened Postal box.
At approximately 3:05 PM, a white colored BMW sports utility vehicle parked in front of
CONEY ’S residence. GORDON exited the vehicle and entered the residence. At approximately
4:00 PM, GORDON exited CONEY’S home carrying a small white colored box. GORDON

entered his BMW vehicle and departed the area. At approximately 4:15 PM, surveillance agents

a
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 9 of 28

observed GORDON park on the 5100 block of Saul Street. GORDON, who did not exit his
vehicle, met with a male wearing a long sleeve off-white colored shirt and blue jeans. This
individual was later positively identified by name, and is referred to herein as Person #1. Person
#1 entered GORDON’s vehicle via the front passenger side, stayed for just a short time, and then
exited at approximately 4:18 PM. Person #1 walked from Saul Street to the area of the Frankford
Transportation Center area located in the area of Frankford Avenue and Bridge Street. A short
time later, Person #1 was stopped briefly by uniform Philadelphia Police officers and produced
identification (driver’s license) and was patted down by officers for safety purposes. A DEA
Task Force Officer who was on scene observed a clear Ziploc bag which contained pills that
appeared to be Xanax bars identical to other Xanax bars seized in this investigation. This Ziploc
bag was located in Person #1’s pants front pocket. (Person #1 was not arrested at that time.)

14. _ Later this same night, as noted above, Agents recovered five opened heat seal
bags, including one containing two full Xanax pills and a partial piece from a third Xanax pill,
from CONEY’S trash located on the sidewalk outside of CONEY’S residence. These pills, along
with one of the heat seal bags were sent to Pfizer for analysis on July 30, 2018 and found to be
chemically consistent with all other pills seized to date.

15. Pfizer is the sole manufacture of “Xanax” pills, and the 2 mg. Xanax pills are
sometimes referred to as “bars” because of their oblong shape. On July 2, 2018, HSI SA Michael
Johnson sent representative samples from each of the eight Xanax seizures made up to that point
to the Global Security Director at Pfizer. Pfizer chemists conducted an analysis of the samples,
and they concluded that pills in all eight of these seizures are in fact counterfeit versions of the

Xanax 2 mg. pills, attempting to mimic the appearance of Xanax. Further, Pfizer’s analysis

8
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 10 of 28

indicated that all eight seizures were linked in chemical makeup, that is, containing an identical
adulterant, (a Schedule IV controlled substance Nordazepam), not found in genuine Xanax pills,
indicating that they had all been made either in the same laboratory or from the same source
material. All seizures tested positive for Alprazolam, a Schedule IV controlled substance, the
active ingredient in genuine Xanax. Each pill was marked with a “2,” meaning they were being
represented to be Xanax containing 2 mg. of Alprazolam; however, in fact, each of the sample
pills actually contained 4 milligrams of Alprazolam, twice the expected dose. On July 19, 2018,
HSI SA Johnson turned over to Pfizer the heat-sealed inner packing that was recovered from the
trash pull conducted on June 20, 2018 at the home of CONEY. Analysis by Pfizer chemists
showed that this packaging contained residue which tested positive for the presence of
Alprazolam, as well as a trace amount of Nordazepam, and which also matched the chemical
makeup of the samples previously provided to Pfizer. Notably, while all of the chemical
makeup of these tested samples matched each other, none matched that of genuine Xanax.

16. This investigation has identified “Coinbase” accounts for both GORDON and
CONEY. Coinbase is a cryptocurrency exchanger which allows users to purchase bitcoin as well
as other cryptocurrencies. CONEY’S Coinbase account has been identified as user ID
Sa5e54e2b6c0d£06057d546a. The account was created on January 16, 2018. CONEY listed an
email address of coneywholesale@gmail.com, with an address of 4804 E. Alcott St,
Philadelphia, PA. To date, this account has been used primarily to purchase Bitcoin which is
then transferred to the Coinbase account of GORDON. On June 23, 2018, CONEY purchased
1.1970159 Bitcoins for $7,500 on June 23, 2018. On June 29, 2018, CONEY transferred

1.19145708 Bitcoin money from his virtual wallet to the virtual wallet of GORDON, along with
9
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 11 of 28

the note “Here bitch!” Additional purchases of Bitcoin along with the subsequent transfer of that
Bitcoin to GORDON are detailed below. The majority of log-in IP addresses captured by
Coinbase for this account are assigned to T-Mobile.

17. Coinbase account 5a32d7973 1 fd64027f085f8a has been identified as belonging to
GORDON. The account was opened on December 14, 2017. GORDON used an address of
1405 Tudor St, Philadelphia, PA 19111 when the account was opened. GORDON has bought
17.19751482 Bitcoin since the account’s inception (equivalent to $126,609.) GORDON has
received three transfers totaling 3.86077627 Bitcoin into this account, all from CONEY.
GORDON has sent a total of 19.72634589 Bitcoin to others from this account over 24
transactions. Many of these transactions were small amounts until April 2018, when several
large transfers were made from GORDON ’s account to unknown Virtual Wallets. The first large
transaction occurred on April 18, 2018, when GORDON sent .99815207 Bitcoin ($8,136.94) to
an unknown Virtual Wallet. The next large transfer occurred on May 15, 2018, when GORDON
sent 1.9126877 Bitcoin ($15,611.45) to an unknown Virtual Wallet. This latter transfer was
made two days before UK authorities seized approximately 50,000 counterfeit Xanax pills
destined for the two Philadelphia addresses linked to CONEY and GORDON (Parcels 1, 2, and
3), as discussed above. On June 19, 2018, a bitcoin transfer in the amount of 5.21320211
($35,032.77) was made from GORDON to an unknown virtual wallet. On June 22 and 23, 2018,
five shipments (Parcels 15-19) totaling 80 pounds (equivalent to approximately 130,000 pills),
were received at various target addresses including the home of CONEY. On July 4, 2018, two
transfers were made from GORDON to unknown virtual wallets, one is the amount of

3.06000922 Bitcoin ($19,960.74) and a second in the amount of 2.1682281 Bitcoin ($14,600.54).
10
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 12 of 28

From July 20 to July 24, 2018, six shipments (Parcels 20-25) totaling 80 pounds (equivalent to
approximately 130,000 pills) arrived at various target addresses. The total in Bitcoin paid
before the first shipment of 80 pounds (5.21320211 Bitcoin) is nearly identical to the Bitcoin
paid before the shipment of this second 80 pounds shipment (5.22823732). On July 14, 2018,
GORDON made two deposits into his Coinbase United States Dollar (USD) wallet, one for
$10,000 and a second one for $6,000. On July 17, 2018, GORDON made a $5,000 deposit into
this Coinbase USD Wallet and, on July 18, 2018, he made another $5,000 deposit into this same
Coinbase USD wallet. On July 27, 2018, GORDON purchased 2.15755967 Bitcoin for $18,000
from his Coinbase USD Wallet. Also on July 27, GORDON sent 2.44000707 Bitcoin
($19,910.45) to an unknown Bitcoin wallet. On July 31, 2018, GORDON bought an additional
1.962896348 Bitcoin for $15,456, leaving him with a Bitcoin balance of $1.68041302 Bitcoin.
As discussed below, and as a result of the seizure of Coney’s cell phone on October 31, 2018,
agents have now determined that these large Bitcoin transfers discussed in this paragraph, and in
paragraph 20 below, have been made by GORDON to GORDON and CONEY ’s source of
supply for the thousands of counterfeit Xanax pills the two were having shipped from the UK
and routed to addresses controlled by GORDON.

18.  OnJuly 30, 2018, and again on August 1, 2018, CONEY deposited $10,000.00
into his Coinbase Cash Account, totaling $20,000 in deposits in two days. On August 2, 2018,
CONEY purchased 2.66837738 Bitcoin for $19,593.84 in U.S. currency.

19. On September 24, 2018, CONEY made two separate transfers of Bitcoin, one at
1:22 PM and one at 3:06 PM. The first transaction was for 1.33467704 Bitcoin and the second

transaction was for 1.33466314 Bitcoin. Both transactions were made to the Coinbase Account

11
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 13 of 28

of GORDON, and each contained the comment “Business Property.” These transaction left
GORDON with a Bitcoin Balance of 4.68697807 and CONEY with a balance of Zero.

20. On October 15, 2018, GORDON made a total of seven transactions from his
Coinbase Account. At 8:10 AM, GORDON sent 0.01561121 Bitcoin (equivalent to $99.90) to a
Bitcoin wallet 3EVidL3fauu28vaz5vGxUaf4jtA fi6qT Wj, controlled by an unknown individual.
At 8:20 AM, GORDON deposited $5,000.00 into his Coinbase United States Dollar Account.
GORDON then proceeded to make five transfers, all to different bitcoin wallets controlled by
unknown individuals. At 8:37 AM, GORDON sent 0.15601121 Bitcoin (equivalent to $1000.99)
to Bitcoin wallet 3GLEFNBJXsuLoqtiaEDadNXqkmQE6kVe7}; at 9:38 AM, GORDON sent
0.78001234 Bitcoin (equivalent to $4,985.55) to Bitcoin wallet
3KR6SBynDkX WyqQ WoSZ4kZEaWcJsidYime; at 10:37 AM, GORDON sent 0.78506744
Bitcoin (equivalent to $5,011.64) to Bitcoin wallet
37jMJkVcK2P17ZEwFV4Nmfme3nM1QTPPjr; At 10:53 AM, GORDON sent 0.78502698
(equivalent to $4,995.91) to Bitcoin wallet 3QsVw3RXJmA YkDo9WJ92skUacea3ciE8 YX; and
finally at 12:06 PM, GORDON sent 0.93601898 (equivalent to $5,987.72) to Bitcoin wallet
38DUzd4hts6tsF9OHGPPSKrbNBEFprz9t9V. On this date, GORDON sent six transfers for a
total of 3.45774816 Bitcoin (equivalent to $22,081.74) to six different Bitcoin wallets. He also
made one deposit of $5,000 into his Coinbase account. GORDON was left with a balance of
1.22922991 in his Coinbase Bitcoin account and $5,000 in his Coinbase United States Dollar
account. Your affiant is aware that Bitcoin transfers for large purchases are often time broken

into a series of smaller transactions to avoid scrutiny by Coinbase or Law enforcement. Your

WZ
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 14 of 28

affiant further knows that breaking transactions into multiple wallets is also a way to hide the
trail of the transaction.

21. On October 29, 2018, USPS Analysts identified two USPS Parcel originating in
Great Britain and destined for two target addresses and two target names that previously have
been identified in this investigation. LB534200061GB was addressed to Anthony DORIA, 4600
Hartel Ave, Philadelphia, PA 19136 and LB534200075GB was addressed to Robert
COLEMAN, 5340 Hedge St, Philadelphia, PA 19124. Both Parcels had a Customs declaration
which listed the contents as “Protein” with a value of 25 and both Customs declarations were
signed with the name J.Pitt. Parcel Number 271 was accepted at the Wednesbury Post Office in
the United Kingdom on October 25, 2018 at 4:33 PM and Parcel Number 28 was accepted at the
same post office, Wednesbury, on the same date, October 25, 2018, at 4:32 PM.

22. USPS Inspector Tom Gormley was able to intercept both parcels at the USPS
Processing facility located on Lindbergh Blvd Processing facility located at 7300 Lindbergh
Blvd, Philadelphia, PA 19153. Those parcels were secured by USPS Inspector Gormley and
transported to the United States Customs House in Philadelphia, PA. The parcels were turned
over to your affiant, who performed an extended border search of each of the parcels.
LB534200061GB was found to contain 1.538 KGS of white pills with the word Xanax inscribed

on one side and the number “2” inscribed on the other side of each pill. LB5342000075GB was

 

1 In the course of this investigation, agents have identified and/or seized almost two dozen
other similar packages sent to addresses controlled by GORDON, and have, for their
investigative purposes, numbered those packages. This affiant does not recount, for purposes of
this affidavit, all of the details of those additional packages sent to addresses the GORDON
controls, but wanted to explain the apparent jump from package #5 in paragraph 9 to package
#27 in paragraph 22.

13
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 15 of 28

found to contain 1.594 KGS of white pills with the word Xanax inscribed on one side and the
number “2” inscribed on the other side of each pill.

23. | USPS Analysts were able to identify a single Internet Protocol Version 6 Address
(IPV) address querying both of these parcels, 2601 :49:4000:157c:f9ec:dad7:3bbd:4aa0, which is
an IPV belonging to Comcast Cable Communication LLC. A query of this IPV indicated that the
same IPV is also querying three additional parcels, EE81240489GB, EE81240492GB, and
EE81240501GB. EE81240489GB (Parcel Number 29) arrived at JFK international on October
28, 2018 and appears to still be there. Parcels EE81240492GB (Parcel Number 30) and

EE81240501GB (Parcel Number 31) have yet to be accepted into the system.

 

 

 

 

 

 

 

TRACKING WEIGHT | ADDRESSEE ADDRESS DELIVERED | PARCEL
(LBS) DATE NUMBER
LB534200061GB 4 ANTHONY | 4600 Hartel Ave, SEIZED 27
DORIA Philadelphia, PA 5,000
19136 XANAX
BARS
LB534200075GB 4 ROBERT 5340 HEDGE ST, SEIZED 28
COLEMAN | PHILADELPHIA, 5,000
PA 19149 XANAX
BARS
EE81240489GB_ | FUTURE| FUTURE FUTURE FUTURE 29
EE81240492GB _| FUTURE FUTURE FUTURE FUTURE 30
EE81240501GB | FUTURE | FUTURE FUTURE FUTURE 31

 

 

 

 

 

 

24. On October 30, 2018, a search warrant was approved by a federal magistrate judge
for CONEY’s home at 4804 E. Alcott St, Philadelphia, PA, the location to which agents believe
these packages containing counterfeit Xanax pills containing alprazolam have ultimately been

taken. Prior to the execution of that search warrant at CONEY’s residence, GPS search warrants

14

 
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 16 of 28

of these two packages containing counterfeit Xanax pills were approved by a federal magistrate
judge, that agents believed were again destined for GORDON and CONEY; one package was
addressed to Anthony Doria at 4600 Hartel Ave, Philadelphia, PA, and the other package was
addressed to Robert Coleman at 5340 Hedge Street, Philadelphia, PA. These GPS warrants also
provided for a beeper which would activate when the package was opened. Based upon the prior
investigation, the agents expected that upon picking up the two packages, Gordon would return
with the packages to CONEY’s residence. That, however, did not occur. Soon after the 12:55
delivery of Package #28 to 5340 Hedge at 12:55, GORDON, who had been sitting outside
CONEY’s house since 12:50 in his white BMW, entered CONEY’s home at 12:57, using a key
to get in. (Agents were aware that CONEY already inside.) GORDON later left in his maroon
Nissan Altima and went inside the 4600 Hartell location around 3:25 pm, where a “beeper
ready” package was delivered, but, he did not take the package. He stayed only a few moments,
and the beeper did not activate to indicate that it had been opened. GORDON then returned to
CONEY’s house. GORDON left CONEY’s house, now driving his white BMW, at
approximately 3:37 pm. Between the hours of 4:00 pm and 6:16 pm, GORDON three times went
to the location of 5340 Hedge, now driving his white BMW, where the other “GPS beeper-ready”
package was delivered. He twice went inside, staying only a few moments each time, but did not
take the package with him, nor did the beeper activate to indicate that the package was opened.
On one of the three occasions GORDON drove his BMW to 5340 Hedge Street, but GORDON
simply waited outside the location in his vehicle, without ever entering the location. Agents
became concerned that they had been “made” or that something had caused GORDON’s

suspicions to be aroused.

15

 
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 17 of 28

25.  Atapproximately 10:00 pm, agents made a determination to meet so as to bring in
resources and decide who would stay into the late and possibly overnight hours to monitor the
packages. In doing so, they removed agents from both locations. In the brief time there were no
direct eyes on these location, a person returned to 4600 Hartel Street, picked up the package
there, opened the package, leaving the box opened in street trash and the beeper on the sidewalk.

The pills had been removed. A passerby advised agents that a white vehicle had just left the
area.

26. At approximately 10:50 pm, agents then saw GORDON driving his BMW in the
area of 5340 Hedge Street, circling the block. GORDON entered the property at 5340 Hedge
Street. The beeper on the second package, at 5340 Hedge Street activated moments later. Agents
saw Gordon leaving the location, though he had no package in his hands. He did however, have
what appeared to be residue of pill packaging on both his hands and his sweatpants.

27. Agents aie 5340 Hedge Street and received permission from the owner occupant, an
older female with the last name of Coleman, to search the property. The opened package box
was located in the rear of the property next door, and the interior packaging containing the
counterfeit Xanax pills were found hidden in 5340 Hedge Street’s backyard, under some cinder
blocks. It was clear to your affiant that numerous persons, to include GORDON and CONEY
and others associated with them were now aware of law enforcement’s interest in the two
packages, so agents then sought — and received — permission from a federal magistrate to execute
the previously approved warrant for Coney’s home in the nighttime hours.

28. Although a federal magistrate judge authorized a search of GORDON ’s phone and

agents sought and received permission to require the defendant to put his fingerprint on the

16
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 18 of 28

device to unlock it, GORDON refused to do so, and physically resisted all efforts to place his
finger on the device.

29. On October 31, 2018, agents executed the search warrant for CONEY’s residence,
resulting in the seizure of thousands of pills of Xanax and numerous packaging materials
consistent with previous seizures. In CONEY’S bedroom, Agents found numerous vacuum
sealed bags containing white pills with the word Xanax imprinted on one side and the number (2)
on the other side. In addition, Agents discovered approximately 10 smaller zip lock bags, each
containing approximately 50 suspect Xanax pills each. In the Kitchen area, Agents discovered
approximately 17 additional sheets of suspected Xanax pills and three zip lock baggies
containing approximately 50 Xanax pills each in a box. Each sheet contains approximately 250
pills. In the kitchen, Agents discovered two zip lock boxes, each filled with several hundred
loose Xanax pills. Further, additional packages materials, included sliced open vacuum sealed
bags were found in the trash can in the kitchen along with several loose broken Xanax pills.
Finally, Agents seized two cell phones, two computers, financial documents, and several other
miscellaneous unknown pills.

30. Agents were also able to seize, pursuant to this Court’s approved search warrant,
the phone of CONEY during the execution of the search warrant at his home, and where
thousands of fraudulent Xanax pills containing alprazolam were found. An analysis of
CONEY ’s phone, which is still ongoing, shows a complete array of text messages, screens shots
and photographs sent between GORDON and CONEY which document the conspiracy between
the two to obtain fraudulent Xanax pill from a source on the Dark Web from April 2018 to

October 31, 2018. A sampling of texts between the two show the following texts to and from

17
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 19 of 28

GORDON and CONEY on or about the dates noted, including a number of photographs that
were transmitted between the two which memorialized the pills they purchased, their named
source of supply,2 the money and weapons used during the course of the conspiracy, many of the
tracking numbers that were on suspect packages from the source, a discussion of the thousands of
dollars needing to be transmitted to pay for the illegal drugs, and other of the details of how they
were having the packages sent to addresses they controlled. The following are a synopsis of
critical text messages between GORDON and CONEY’s cellular telephones:
On Thursday April 19, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):
M: U think it was a bad decision to offer that 1k tho? I’m starting to hate it now.
E Should have $500 first. BUT the amount of money we going to make shit ain’t
going to matter.
E: Thank you God for knowing Mike & Mike and I am not talking about
Sportscenter

M: (SOS name) sending it soon

{Agents Note: Your Affiant beleives this exchange to be a discussion about negotiating prices
with their SOS.}

On Friday April 20, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

M: Money in account waiting for tracking
{Agents Note: Your Affiant understands this communication to mean that that money has been

sent to SOS’s account and they (CONEY and GORDON) are waiting for mailing tracking
numbers in order to track where their product is located while in transit. }

 

2 Both GORDON and CONEY referred to their source of supply (“SOS”) by name, and by
the name used by that individual on the websites in which this SOS markets his counterfeit

Xanax alphazalam pills. Herein, however, where his name is mentioned in texts between
18
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 20 of 28

On Friday April 27, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

E) Yo I am in DR like niggas don’t know what is about to go down yo shit about to be
real

M) The nigga (SOS Name) still ain’t send me no tracking tho E...I ask if he send them
and he said yea then I ask for tracking and he stop texting. I text him twice since. This the
same shit he did last time

M) U owe me 1500 dollars

E) How I owe you $1500???

M) If the shit don’t come... remember u said I get to keep the bag or you give the money
back for it

E) If you FE dukes. You FE then I owe you $1450

M) Fuck u

E) Stop trying to be like (SOS Name) and switch up our deal

M) So whats next E

M) He haven’t been on the site since the 23"... I hope his dumb ass ain’t locked up

M) I just text him this “(SOS Name) where you been? I am worried about the package but
I also hope you’re good as well”

E) You really been keeping your composure yo

E) You would have snapped on any other person

M)Really need this nigga tho E... really really need him

E) Facts!

{Agents Note: Your Affiant believes this exchange to mean that CONEY and GORDON are
concerned that the pills they ordered may not arrive. CONEY acknowledges to GORDON that
CONEY will text the Source of Supply, to check up on the welfare of the Source of Supply.)

On Thursday May 10, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

E) FE and $1000?

M) Ee589173272gb

M) (Photo of rotary tablet press

M) this is what he got im not buying this shit im cool...fuck I look like inspector gadget
E) (forwarded message) I am flattered and I think it’s something I want to partner with
you in a few months. However I would prefer at this time to keep buying from you and
ONLY you. I want to build a solid team that I can trust in the States so there is no hiccups

 

GORDON and CONEY, this affiant has substituted “SOS” to refer to this named individual.
19
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 21 of 28

on my end. I the next few months I will have my team rea

{Agent Note: Your Affiant believes this exchange to mean that GORDON text the Source of
Supply and then forwarded that specific message to CONEY so that CONEY can have
knowledge of the text in which GORDON sent the Source of Supply. It is believed that they
were approached by the Source of Supply to begin pressing pills for the Source of Supply so that
CONEY and GORDON can ship out pills from the Philadelphia area to the Source of Supply’s
customers as well as CONEY and GORDON’s local customers. However GORDON declined
the offer and wanted to instead keep purchasing directly from the Source of Supply. In addition
the tracking number EE589173272GB was a package believed to contain counterfeit Xanax that
was in fact delivered to 4600 Hartel Ave, Philadelphia, PA 19136 on May 12, 2018.}

On Wednesday May 23, 2018 the following is a synopsis of text message exchanges between
Erie CONEY (E) and Michael GORDON (M):

M) (photo of online parcel tracking from UK)

M) I’m getting uptight about this shit now... I think somebody from the company stole
our shit

M) I want my fucking money back

M) (SOS Name) said stop tracking it

E) Mo father is AI accountant

M) Who’s mo

E) Doms friend

M) That’s bad or good

{Agents Note: Your Affiant understands this exchange to mean that GORDON is getting upset
that they (CONEY and GORDON) have not received their pills and GORDON wants his money
back. It is understood that GORDON believes that somebody from the shipping company in
London may have stolen their pills. GORDON also tells CONEY to stop tracking their package
of pills. Your affiant understands this to mean that their Source of Supply does not want

CONEY to keep checking the status frequently, so as to not draw law enforcement attention.}

On Monday May 28, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

M) Imma call the shipping company today E
E) Word

E I was about to do the same

E) Federal holiday so they closed though
M) They in London

E) Ok

20
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 22 of 28

M) Holidays is different over there

M) U didn’t invite Lee to d.c.?

M) What up E

E) Ill give (SOS Name) $400 and you give him $250

E) I am stressing bro

E) Tell him I love him more than my mom at the moment

M) Ctfu

M) U really wan’t me to tell him 650 bro

E) Yea nigga. We need this nigga. I have plans to retire and he is holding me up. Wait till
he reply

M) Ok so don’t text now

E) What do you think?

M) text it to him now

E) Do it

E) And we back to the original agreement. Go hald on product and I get $8400 per 10k, I
order. $1750 for every $25k

M) No

M)!

{Agents Note: Your Affiant understands this exchange to mean that GORDON and CONEY
still have not received their pills from their Source of Supply. Law Enforcement officials have
knowledge that GORDON and CONEY’s Source of Supply is located in England. CONEY
mistakenly believes that since Memorial Day is celebrated in the United States that CONEY
could not contact the shipping company their Source of Supply utilizes. However GORDON
reminds CONEY that their Source of Supply ships from “London” and celebrated holidays may
be different. It is believed that GORDON and CONEY are discussing paying their Source of
Supply extra monies in order to speed up the process of getting their shipment of pills. It is
understood that CONEY is anxiously awaiting their shipment of pills, in hopes of making
enough money in order to retire early. CONEY discussed the agreement CONEY and GORDON
have about what their monies split is for every ten thousand pills received and every twenty five
thousand pills received. }

On Monday June 4, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

E) (multiple photos of USPS tracking of LP030493352GB and LP030493370GB and
LP303493349GB and LP030493366GB destined for CT and PA)

M) Awe man

E) (additional tracking photos)

M) Oh ok

M) Wyd

21
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 23 of 28

{Agents Note: Your Affiant understands this exchange to mean that CONEY was showing
GORDON USPS (United States Postal Services) tracking numbers for their pill shipments.

More specifically tracking number LP030493370GB, was observed by surveillance on June 5,
2018 to be have been delivered to 4600 Hartel Avenue, which was retrieved by GORDON with
CONEY being at the address at the same time of the parcel being delivered and GORDON
retrieving the parcel. The parcel with tracking number LP303493349GB was seized by agents on
June 7, 2018 and the parcel was found to contain approximately 5,000 pills and was addressed to
6730 Horrocks Street. The parcel with tracking number LP030493366GB was delivered on June
6, 2018 to 5340 Hedge Street. The parcel with tracking number LP030493352GB was delivered
on June 5, 2018 to 1405 Tudor Street. Your Affiant understands that complex international drug
organizations utilize multiple locations and/or properties to receive drug shipments in order to
thwart law enforcement as well as other rival drug organizations. }

On Thursday July 12, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

M) Yo EI was sleeping

M) (SOS Name) ready what’s the address again

E) 1440 Hellerman Street, Philadelphia, 2™4 floor, PA 19149
M) U went out last nigh

M) Pill ready

M) Way E

M) U home yet

E) Be home in 5

M) ok

{Agents Note: Your Affiant understands this exchange to mean that GORDON asked CONEY
for the address in which their Source of Supply will be shipping the pills to in Philadelphia. }

On Tuesday July 17, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

M) He actually sent it to Michelle crib instead of yours

E) Damn okay. She will be out of town on Wednesday

E) Keep me posted with tracking and III be on it

M) It comes Wednesday
{Agents Note: Your Affiant understands this exchange to mean that CONEY’s and GORDON’s

Source of Supply sent their shipment of pills to a different address than the one they expected.
GORDON tells CONEY which day the shipment is expected to arrive, “Wednesday”. }

22
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 24 of 28

On Monday September 24, 2018 the following is a synopsis of text message exchanges between
Erie CONEY (E) and Michael GORDON (M):

M) I should have your money today

E) Winning

M) Wyd

E) Thinking of other ways to make money
M) Please count me in

E) You my guy! For sure

M) (Sends bitcoin wallet address)

M) (Sends second bitcoin wallet address)
M) Send the rest to this one E

(Agents Note: Your Affiant has knowledge that these are the two wallets which Erie transferred
$10,000 in Bitcoin to each account on September 24, 2018. Your Affiant understands through
training and experience that drug traffickers utilize cryptocurrency in order to purchase narcotics
in order to thwart the efforts of law enforcement in seizing their monies and revealing their
illegal narcotics related activities.)

On Friday October 19, 2018 the following is a synopsis of text message exchanges between Erie
CONEY (E) and Michael GORDON (M):

M) U think u can count how many we got left then give tiff 2 and lil maybe 15 if there is
enough

M) And im going to have Flock pay some of your bread for this week
M) I may have him give it to Lil

E) Okay cool. No problem

E) Just give it to me when you get back

E) I don’t them giving me shit lol

E) Just give 3 packs?

M) Thanks

M) Just landed

M) How many were there

E) 10 counted out. Didn’t check the 500 pack

E) So just give him 3 packs?

M) Imma call u

{Agents Note: Your Affiant understands this exchange to mean that GORDON was directing
CONEY how many packages of pre-packaged pills to provide to their customer base. GORDON
was checking with CONEY to see if they had enough product to provide their customers.
GORDON tells CONEY that GORDON will have “Flock” give CONEY some money this

23
Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 25 of 28

week. }
On Saturday October 20, 2018 the following is a synopsis of text message exchanges between
Erie CONEY (E) and Michael GORDON (M):

E) That’s why we got to make our money be out

E) Ar-Ab should have been stopped. That nigga have crazy properties

E) Fuck he doing???

The following is an article which was screen shot on the text exchange, in which the
following sentences were underlined in red “obtaining high-end rental properties in

Philadelphia through false identities to prevent detection and protect their drug supply.
On September 11, 2017, the Philadelphia Police Department executed a search warrant at
a house owned by West on North Sydenham Street, recovering 62 grams of crack, 229
grams of heroin, and 48 grams of methamphetamine, as well as $8.000 in cash and a
handgun. On May 17, 2018 the FBI executed a search warrant at an apartment complex
on Christopher Columbus Boulevard recovering approximately 10 kilograms of cocaine
and nearly 6 pounds of methamphetamine along with $20,000 in cash

M) You are tripping depositing the way you are...be careful.

{Agents Note: Just prior to the above texts CONEY screen shot several lines of an article which
referenced, “U.S. Attorney William M. McSwain announced that a superseding indictment was
unsealed today, charging nine members of a drug trafficking organization.....” Your Affiant
understands this exchange to mean that CONEY was warning GORDON about federal law
enforcement apprehending drug organizations within Philadelphia. CONEY also warned
GORDON about depositing monies carelessly.}

On Tuesday October 30, 2018 the following is a synopsis of text message exchanges between
Erie CONEY (E) and Michael GORDON (M):

M) YoE

M) The 30s Came

E) They didn’t. Unless after mail came. One mail came today
M) Oh ok

M) U think u can drop something off today or tmw

E) To tiff?

M) Lil

E) I have Jayla and o’s daughter

M) Tmw?

E) [have them . Tiff cant get them and give to him?

M) They don’t drive

E) He can uber. I am not doing this with the kids bro. Your trippin. Especially another

24
 

Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 26 of 28

person kid.

M) I never asked u to that Erie I’m talking tmw when you’re alone
E) I have them tomorrow broski. Lil can come here.

E) He has to come before 10 am. We going to Sesame Place

M) Nigga it’s winter time

E) Iknow. I am tight. They tripping but that’s what they want to do.
E) Video of kids sent to M

M) Look like they having fun

M) If anything just give it to Tiff for me then

E) Kay how much

M) 500

E) Tiff don’t need 2 of new? That’s whats left of new

E) Yo bro!

M) What up E

E) You never told me what to do with 1 pack

E) Having fun? You love Houston?

M) U dropped it

E) No. I can afer

E) Is that okay?

E) How’s Houston

{Agents Note: Surveillance on this date in the morning hours, observed CONEY entering
CONEY’s residence carrying a dark colored travel duffel bag. Your Affiant understands this
exchange to mean that GORDON was directing CONEY to drop off some product to one of their
customers “Lil”. CONEY refused to do that because CONEY had his daughter and another
person’s child. GORDON directs CONEY to give “500” to Tiff. GORDON later checks with
CONEY to see if GORDON delivered some of their product and CONEY had not but planned to
do so later.}

31. On October 13, 2018, GORDON texted CONEY a photograph of himself at
approximately 5:11PM. The photograph is attached to this affidavit as Exhibit-A. The
photograph depicts GORDON with two (2) handguns on GORDON’s person and a very large
stack of United States currency wrapped with a rubber band sticking out of a pocket, with the

visible denomination being one-hundred dollar bill. This photograph was retrieved from

CONEY’s cellular telephone.

25
 

Case 2:19-cr-00232-PD Document1 Filed 11/01/18 Page 27 of 28

CONCLUSION

32. Based on all of the facts set forth in this affidavit and based on my training and
experience, I have probable cause to believe that from on or about April 16, 2018 through
October 31, 2018, GORDON knowingly and intentionally imported and distributed, and
possessed with the intent to distribute, and aided and abetted the distribution and possession with
the intent to distribute, pills containing a mixture and substance containing a detectable amount
of Alprazolam, a Schedule IV controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1), (b)(1)(E), and Title 18, United States Code, Section 2.

C0 CO

Jongthan J. Stewart
Special Agent
Drug Enforcement Administration

 

Sworn toyand Subscribed Before Me
This /“ day of November, 2018.

K (heeah$—

ORABLE Linda K. Catacdpd
Ret U. S. Magistrate Judge

26
Case 2:19-cr-00232-PD Document Filéd 11/01/18 Page 28 of 28

 
